            Case 3:20-cv-01047-AVC Document 13 Filed 10/02/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

KIJANA CORNELIUS                                :
                                                :        CASE NO.
                                     Plaintiff  :
             v.                                 :        3:20-cv-01047 (AVC)
                                                :
                                                :
JOSE LUNA, ET AL.                               :
                                                :        OCTOBER 2, 2020
                                     Defendants :


            DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES OF THE
                          TO PLAINTIFF’S COMPLAINT

       1.         To the extent that paragraph 1 sets forth a summary of the nature of the

plaintiff’s claim, it does not require a response, however, to the extent that said

paragraph contains any allegations, they are denied.

       2.         Paragraph 2 is admitted.

       3.         Paragraph 3 is admitted.

       4.         So much of Paragraph 4 as alleges that Defendants Luna, Pressley,

Howze and Curry were present in the room is admitted.              To the extent that the

paragraph is alleging, by the use of the term “armed,” that they had firearms or Tasers

on their person, it is denied. These defendants were authorized to have on their person

oleoresin capsicum spray and an expandable baton, so if this is what is meant by the

terms “armed” and/or “utility belt” this would be admitted, but denied in all other

respects.     As to Defendant Bright, the prisoner conveyance van driver, based on

information and belief, he admits that he took the plaintiff to One Union Avenue and

escorted him into the facility, and that he may have remained on scene for a period of

time after that, though he did not have any further involvement with the plaintiff.
            Case 3:20-cv-01047-AVC Document 13 Filed 10/02/20 Page 2 of 4




       5.       So much of Paragraph 5 as alleges that the plaintiff was unarmed is

admitted, and, based upon information and belief, it would also be admitted that he

would have been “frisked” incident to his arrest, however, as to the remaining portion of

this paragraph, if it is alleging that he was being complaint with the instructions of

Defendant Howze, it is denied.

       6.       Paragraph 6, based upon information and belief, is denied.

       7.       As to Paragraph 7, the defendants do not have sufficient knowledge or

information upon which to form a belief, and therefore leave the plaintiff to his proof.

       8.       As to that portion of Paragraph 8 as alleges that the plaintiff was taken to

floor, it is admitted; however, it is denied that he was violently thrown to the floor.

       9.       So much of Paragraph 9 as alleges that the plaintiff was lifted from the

floor is admitted, it is denied that he was lifted by his handcuffs, and, as to the remaining

portion of this paragraph, the defendants do not have sufficient knowledge or

information upon which to form a belief, and therefore leave the plaintiff to his proof.

       10.      Paragraph 10 is denied.

       11.      As to paragraph 11, the defendants do not have sufficient knowledge or

information upon which to form a belief, and therefore leave the plaintiff to his proof.

       12.      Paragraph 12 is denied.

       13.      Paragraph 13 is denied.

       14.      Paragraph 14 is denied.




                                             -2-
             Case 3:20-cv-01047-AVC Document 13 Filed 10/02/20 Page 3 of 4




                                  AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE (Federal Constitutional Claim)

        1.       At all relevant times, the defendants were government employees whose

actions were discretionary, and additionally, one or both of the following would apply:

                 (a)    the defendants’ actions did not violate any of the plaintiff’s clearly

                        established rights under the Constitution and laws of the United

                        States;

                 (b)    it was objectively reasonable for the defendants to believe that their

                        actions were lawful.

        2.       The defendants are entitled to qualified immunity from suit for the actions

alleged.

SECOND AFFIRMATIVE DEFENSE (State Constitutional Claim)

              1. At all relevant times set forth in the Complaint, the defendants were

municipal employees who were acting in the course and scope of their employment.

   2.         At all relevant times set forth in the Complaint, the actions undertaken by the

defendants were governmental in nature and required the exercise of judgment and

discretion on the part of the defendants.

   3.         As a result, the defendants, pursuant to the doctrine of qualified immunity

under Connecticut law, are immune from liability on the State Constitutional claim set

forth against them in the Complaint.




                                               -3-
         Case 3:20-cv-01047-AVC Document 13 Filed 10/02/20 Page 4 of 4




                                                  THE DEFENDANTS,
                                                  JOSE LUNA, RONALD PRESSLEY,
                                                  CLAYTON HOWZE, RAY BRIGHT AND
                                                  NIKKI CURRY


                                           BY:    _/s/_Michael A. Wolak, III
                                                  Michael A. Wolak, III
                                                  Assistant Corporation Counsel
                                                  City of New Haven
                                                  Office of Corporation Counsel
                                                  165 Church Street
                                                  New Haven, CT 06510
                                                  Tel. #: (203)946-7970
                                                  Fax #: (203) 946-7942
                                                  E-mail: mwolak@newhavenct.gov
                                                  Fed. Bar #ct12681
                                                  Their Attorney


                                       CERTIFICATION

       I hereby certify that on October 2, 2020, the Answer and Affirmative Defenses of
the Defendants to Plaintiff’s Complaint was filed electronically and served by mail on
anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the court’s electronic filing system or by mail to any one unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court’s CM/ECF System.



                                           _/s/__Michael A. Wolak, III
                                                 Michael A. Wolak, III




                                            -4-
